                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    UNITED STATES OF AMERICA,                                MEMORANDUM DECISION AND
                                                             ORDER DENYING MOTION TO UNSEAL
                              Plaintiff,                     GRAND JURY PROCEEDINGS
    v.
                                                             Case No. 2:14-cr-418
    ROBERT W. MONTGOMERY, et al.,
                                                             District Judge Robert J. Shelby
                              Defendants.
                                                             Magistrate Judge Brooke Wells

           This matter is referred to the undersigned in accordance with 28 U.S.C. 636(b)(1)(A)

from Judge Robert Shelby. 1 Pending before the court is Defendants’ Motion to Unseal Grand

Jury Proceedings. 2 The court will deny the motion as set forth below.

           The Supreme Court has consistently “recognized that the proper functioning of the grand

jury system depends upon the secrecy of the grand jury proceedings.” 3 There are exceptions,

however, to this guiding principle. A court may authorize disclosure of grand jury proceedings

under Rule 6(e) of the Federal Rules of Criminal Procedure if a “party demonstrates necessity for

them with particularity.’” 4 Determining whether to release grand jury materials involves

balancing competing interests that are unique from case to case. The Tenth Circuit has set forth

these competing interests:

           “Specifically, a party seeking grand jury materials must show (1) the materials are
           needed to avoid a possible injustice in another judicial proceeding, (2) the need
           for disclosure is greater than the need for continued secrecy, and (3) the request is
           structured to cover only material so needed. Relevance alone is not sufficient;

1
    ECF No. 45.
2
    ECF No. 77.
3
    Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 218, 99 S.Ct. 1667, 1662, 60 L.Ed.2d 156 (1979).
4
 In re Special Grand Jury 89-2, 143 F.3d 565, 569 (10th Cir. 1998) (quoting United States v. Procter & Gamble
Co., 365 U.S. 677, 682, 78 S.Ct. 983, 986–87, 2 L.Ed.2d 1077 (1958)).
            secrecy will not be broken absent a compelling necessity for the materials.
            Further, the request must amount to more than a request for authorization to
            engage in a fishing expedition.” 5

            Defendants seek a “copy of the grand jury transcripts/recording . . . for the purpose of use

in a judicial proceedings.” 6 Defendants argue the “information testified to in the grand Jury

proceeding is critical in avoiding injustice in the pending civil rights suit.” 7 Further, at issue is

not only Defendants’ civil rights, “but also the integrity of the Grand Jury proceedings” 8 And,

the need for the grand jury transcripts “is apparent”, “the obscure and suspicious nature of the

indictment necessitates” disclosure especially since defendants “have reason to believe that false

evidence was provided to the Grand Jury.” 9 Finally, Defendants point to Douglas Oil Co .v

Petrol Stops, 10 asserting continued secrecy in the grand jury proceeding is less relevant after a

grand jury’s investigation is completed.

            The court is not persuaded by Defendants arguments. They are conclusory without

offering evidence of a particularized need for the release of the grand jury proceedings. Blanket

assertions of “harming civil rights” in another proceeding are not enough to shift the balance in

favor of a release. As noted in the case cited to by Defendants, “disclosure is appropriate only in

those cases where the need for it outweighs the public interest in secrecy, and that the burden of

demonstrating this balance rests upon the private party seeking disclosure.” 11 Defendants have



5
  Id. 143 F.3d at 569–70 (quoting In re Grand Jury 95-1, 118 F.3d 1433, 1437 (10th Cir. 1997)) (citations and
quotations omitted).
6
    Mtn. p. 1, ECF No. 77.
7
    Id. at 6.
8
    Id.
9
    Id.at p. 5.
10
     441 U.S. 211, 99 S. Ct. 1667, 60 L. Ed. 2d 156 (1979).
11
   Douglas Oil Co. of California v. Petrol Stops, 441 U.S. at 223, 99 S. Ct. 1667, 1675, 60 L. Ed. 2d 156, 27 Fed. R.
Serv. 2d 269, 1979-1 Trade Cases P 62560 (1979)



                                                              2
failed to meet that burden. At best, it appears the materials may be relevant to the other matter

and relevance alone is not sufficient. 12

           Accordingly, Defendants’ Motion is DENIED.




                      DATED this 22 May 2019.




                                                    Brooke C. Wells
                                                    United States Magistrate Judge




12
     See In re Grand Jury 95-1, 118 F.3d at 1437.



                                                      3
